UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

WlLLIAM T. SCHMITT, et al.,
Plaintiffs,
Case No. 2:18-cv-966

v. Chief Judge Edmund A. Sargus, Jr.
Magistrate Judge Elizabeth P. Deavers

JON HUSTED, er al.,
Defendants.
ORDER

This matter is before the Court on the Joint Motion to Stay Brz'efing on Plainn'jj% ’Mozion
forArtorneys ’Fees and Costs Pending Appeal (ECF No. 48). For good cause shown, the Court
GRANTS the Joz'mt Motz'on. Plaintiffs are DIRECTED to tile their memoranda in support of
their Motion for Attorneys’ Fees and Costs 45 days after a mandate is issued by the United States
Court of Appeals for the Sixth Circuit, pursuant to Ru]e 41 of the Federal Rules of Appellate

Procedure.

IT IS SO ORDERED.

\-¢-i-).oln /o\<

DATE EDMI@B A. sARGUS, JR.
CHIEF UNITED sTATEs DISTRICT JUDGE

